Dear Ms. Butler,
You have requested an opinion of the Attorney General regarding the legal authority, vel non, of the Louisiana Housing Finance Agency's (LHFA) participation in the Golden Hammer Awards Program (Program) to be hosted by New Orleans Mayor Marc H. Morial.
The purpose of the Program is to recognize those individuals who have been partners in helping rebuild New Orleans neighborhoods and fostering a commercial revitalization of the city. Activities will include an Opening Session, a Housing Fair and the Awards Luncheon featuring U.S. Housing and Urban Development Secretary, Henry Cisneros.
You specifically ask whether the LHFA can bear the expense of sending ten (10) staff and/or board members to the luncheon at a cost of twenty-five dollars ($25.00) per person.
In answer to your question, we refer you to Article VII, Section 14 which establishes the norm for the expenditure of public funds. As you are aware, this provision generally prohibits the loan, pledge, or donation of public funds. Exceptions to this prohibition are found in Paragraph (B), and include the use of public funds for programs of social welfare for the aid and support of the needy. Further, Paragraph (C) authorizes entities such as LHFA to engage in cooperative endeavors for a public purpose, provided the cooperative endeavor is (1) legally authorized; (2) for a public purpose; and (3) the public benefit received by LHFA is proportionate to the cost thereof. City ofPort Allen v. Louisiana Municipal Risk Management, Agency, Inc.et al, 439 So.2d 399 (La. 1983).
The LHFA constitutes a political subdivision and instrumentality of the state. R.S. 40:600.3. Its purpose is to coordinate housing programs geared for persons and families of low to moderate income. It is the opinion of this office that such a program clearly constitutes a public purpose and is consistent with the purpose for which the awards luncheon is being held. Accordingly, it is the opinion of this office that the LHFA can use agency funds to send ten (10) staff and/or board members to the Awards Luncheon. Further, in keeping with our conversation, while spouses of staff and/or board members may attend the luncheon, LHFA funds may not be used to pay for their admission.
Trusting this adequately addresses your concerns, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: __________________________  ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob, III/cla